There are involved in this suit the same issues as were disposed of in the cases of State of Louisiana v. W.H. Johnson, Receiver (La.Sup.) 138 So. 503,1 and State of Louisiana v. Tri-State Transit Co. of Louisiana, Inc., 173 La. 682,138 So. 507, this day decided.
Here it is alleged that the state, through its agents, is interfering with plaintiff's business of carrying interstate passengers and freight in motor buses and trucks by attempting to collect a tax on the gasoline used as fuel for that purpose, alleging that the state has no authority to collect such tax and that the act of the Legislature under which the tax for such purpose is levied is unconstitutional. Plaintiff prayed that the state be permanently enjoined from further attempts to collect the tax.
There was judgment in the district court granting the injunction as prayed, and the state appealed.
Under our holding in the two cases above referred to, the judgment appealed from is erroneous and must be reversed. *Page 689 
For the reasons assigned in the cases of State of Louisiana v. W.H. Johnson, Receiver, and State of Louisiana v. Tri-state Transit Co. of Louisiana, Inc., hereinabove referred to and this day decided, it is ordered and decreed that the judgment appealed from be reversed and set aside, and that the injunction sued out be dissolved and plaintiff's demands rejected and its suit dismissed at its costs.
1 173 La. 669.